In an action, inter alia, to recover damages for legal malpractice and breach of fiduciary duty, the third-party defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated December 22, 2008.
Ordered that the appeal is dismissed, as academic, with one bill of costs payable to the respondents appearing separately and filing separate briefs, in light of our determination in Benedict v Whitman Breed Abbott & Morgan (77 AD3d 870 [2010] [decided herewith]). Skelos, J.P., Angiolillo, Balkin and Lott, JJ., concur.